UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-1826


PRAMCO II, LLC,

                  Plaintiff - Appellee,

          v.

DAVID M. KISSI,

                  Defendant – Appellant,

          and

EDITH TRUVILLION KISSI,

                  Defendant,

CARLOS M. RECIO,

                  Party-in-Interest,

BANK OF AMERICA, NA; MONTGOMERY COUNTY ACTIVE EMPLOYEES;
AMMENDALE LIVING TRUST,

                  Garnishees.



                                No. 08-1827


PRAMCO II, LLC,

                  Plaintiff - Appellee,

          v.
DAVID M. KISSI,

                  Defendant – Appellant,
     and

EDITH TRUVILLION KISSI,

           Defendant,

RICHARD M. KREMEN,

           Party-in-Interest,

MONTGOMERY COUNTY ACTIVE EMPLOYEES; AMMENDALE LIVING TRUST;
KEY BANK & TRUST,

           Garnishees.



                               No. 08-1829


PRAMCO II, LLC; EMIL HIRSCH; O’CONNOR & HANNAN, LLP,

                 Plaintiffs - Appellees,

           v.

DAVID M. KISSI, Individually and in his capacity as Co-
Trustee of the Ammendale Living Trust,

                 Defendant – Appellant,

           and

EDITH TRUVILLION KISSI, Individually and in her capacity as
Co-Trustee of the Ammendale Living Trust; AMMENDALE LIVING
TRUST,

                 Defendants,

CHRISTOPHER BOWMAR MEAD; RICHARD M. KREMEN; JOSE ANDRADE;
DLA PIPER US LLP; ROBERT ERIC GREENBERG,

                 Parties-in-Interest,


                                    2
DAVID MUCHOW,

                  Respondent,

AMMENDALE LIVING TRUST,

                  Garnishee,

           v.

MICHAEL PEARSON; BENNETT AND BAIR, LLP,

                  Movants.



                                No. 08-1835


PRAMCO II, LLC,

                  Plaintiff - Appellee,

           v.

DAVID M. KISSI,

                  Defendant - Appellant,

           and

EDITH TRUVILLION KISSI,

                  Defendant,

MONTGOMERY COUNTY ACTIVE EMPLOYEES; AMMENDALE LIVING TRUST,

                  Garnishees.



                                No. 08-1837


In Re:   DK & R COMPANY,

                  Debtor – Party Below.

                                     3
----------------------------------------------

DAVID M. KISSI,

                  Party-in-Interest – Appellant,

           and

EDITH TRUVILLION KISSI,

                  Party-in-Interest,

           v.

RICHARD M.KREMEN,

                  Trustee -   Appellee.



                              No. 08-1872


In Re:   DK & R COMPANY,

                  Debtor.

-------------------------------------------

DAVID M. KISSI,

                  Party-in-Interest - Appellant,

           and

EDITH TRUVILLION KISSI,

                  Party-in-Interest,

           v.

RICHARD M. KREMEN,

                  Trustee - Appellee.




                                    4
Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Peter J. Messitte, Senior District
Judge.    (8:02-cv-00042-PJM; 8:02-cv-00043-PJM; 8:03-cv-02241-
PJM; 8:02-cv-00044-PJM; 8:08-cv-00748-PJM)


Submitted:   April 23, 2009              Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Kissi, Appellant Pro Se.     Emil Hirsch, James Patrick
Ryan, NOSSAMAN, LLP, Washington, D.C.; Maria Ellena Chavez
Ruark, DLA PIPER US LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                5
PER CURIAM:

             In these consolidated appeals, David M. Kissi appeals

from   the    district   court’s    orders   denying    as     frivolous     his

multiple motions for recusal, return of fees, and to dissolve a

prefiling injunction.       We have reviewed the record and find no

reversible error.        Accordingly, we deny all of Kissi’s pending

motions and affirm for the reasons stated by the district court.

Pramco II, LLC v. Kissi, Nos. 8:02-cv-00042-PJM 8:02-cv-00043-

PJM;   8:03-cv-02241-PJM;      8:02-cv-00044-PJM       (D.     Md.    June   20,

2008); Kissi v. Kremen, No. 8:08-cv-00748-PJM (D. Md. June 3,

2008; June 20, 2008).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument     would    not    aid   the

decisional process.

                                                                       AFFIRMED




                                      6